Citation Nr: 0306250	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  94-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  When the case was most recently before 
the Board in January 2002, it was remanded for additional RO 
action.  While the case was in remand status, the RO 
furnished the veteran a Supplemental Statement of the Case 
wherein it was determined that the veteran had submitted new 
and material evidence to reopen his claim seeking entitlement 
to service connection for a back disability.  Never the less, 
the Board must make an independent determination as to 
whether evidence has been submitted, which is both new and 
material to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

Finally, the Board notes that the veteran appeared at a 
hearing before a hearing officer at the RO in August 1994, 
and he also elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in December 2002 before the undersigned 
Veterans Law Judge.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1989 denied the 
veteran's claim seeking entitlement to service connection for 
a back disability.  

2.  Evidence received since the May 1989 rating decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered n order to fairly decide the merits of 
the claim of entitlement to service connection for a back 
disability.

3.  The veteran's current back disability is etiologically 
related to his period of active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Back disability is due to an injury incurred during 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was denied entitlement to service connection for 
back disability in an unappealed RO decision of May 1989 on 
the basis that the low back disorder present in service was 
acute and resolved without residual disability.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received in March 1993.  

The evidence of record at the time of the May 1989 rating 
decision included service medical records, reflecting 
treatment of the veteran for  lumbar strain during service.  
Also of record was the report of a March 1989 VA examination 
showing that the veteran was diagnosed with a history of a 
herniated disc, probably at L4-5, with residual right foot 
and ankle weakness and various sensory changes.

The evidence added to the record since the May 1989 rating 
decision includes medical records and statements pertaining 
to post-service treatment and evaluation of the veteran for 
low back disability.  In particular, the Board notes that the 
medical evidence added to the record includes statements 
dated in March and May 1999 and in August 2001, from Frank A. 
Graf, M.D..  In these statements, Dr. Graf has essentially 
expressed his opinion that the veteran's current low back 
disability is etiologically related to his military service.  
These statements are neither cumulative nor redundant of the 
evidence previously of record.  Moreover, since they are 
competent evidence of a nexus between the veteran's current 
back disability and his military service, they are so 
significant that they must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, they are new and 
material and the veteran's claim is reopened.

II.  Reopened claim.

The VCAA and the regulations implementing it are also 
applicable to the veteran's reopened claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
for service connection for a back disability.  Therefore, no 
further development is required under the VCAA or the 
regulations implementing it.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The veteran's service medical records confirm that he 
received back treatment in service.  During his April 1969 
pre-enlistment examination, the veteran did not report, and 
the examining physician did not note, any back abnormalities.  
In July 1971, the veteran injured his low back when he was 
lifting a footlocker.  This injury, which was initially 
diagnosed as a low back strain with significant psychosomatic 
overlay, necessitated a four-day hospitalization for bed rest 
and the use of muscle relaxants.  While the veteran was 
hospitalized, a back examination was reported to be normal 
except for some muscle spasms.  By discharge, he was shown to 
have improved markedly and was considered ready for duty.  He 
was described as asymptomatic and no medication was 
prescribed.  The final diagnosis was lumbar back strain.  The 
veteran received no additional treatment for his back while 
serving on active duty.  On separation examination in October 
1973, he did not report, and the examining physician did not 
note, any back abnormalities. Clinical evaluation was 
reported to be normal.

The veteran claims that after the in-service injury, his 
ability to bend, stoop and lift became limited.  

In March 1974, the veteran began working at a paper mill.  In 
a written statement dated in June 1974, the veteran noted 
that he "started to get a lame back as soon as [he] reported 
to work" that day as a rewinder.  He indicated that he had 
not slipped, tripped or fallen prior thereto.  He did relate 
having a back strain in service.  Later that month, he 
prepared another written statement, in which he indicated 
that four days after the first incident, he felt a pain in 
his right rib area while he was removing a shaft on a 
rewinder and subsequently experienced swelling in his right 
hand.

In November 1974, February 1975, January 1976, and January 
1977, the veteran presented to his company's physician with 
back complaints.  During the first visit, the physician noted 
"no hx. of injury," and provided the veteran with a medical 
pass to go home.  During the second and third visits, 
respectively, the veteran reported back pain secondary to a 
work-related task and to snowmobiling.

In April 1978, the veteran injured his back after using a 
picaroon at work.  X-rays revealed minimal scoliosis and 
well-maintained interspaces.  There was no evidence of 
fracture or subluxation.  An examining physician diagnosed 
back strain and indicated that the veteran would be available 
for light work in a week.  A May 1978 Medical Report and a 
May 1978 Return to Work Permit, however, indicates that the 
veteran was out of work for over one month as a result of 
this injury.  Shortly thereafter, in June 1978, he injured 
his back again when lifting the head of a shaft.

In January 1985, while working at International Paper 
Company, the veteran suffered another back injury after he 
bent over to change a filter at work.  This injury caused him 
to develop back pain that extended into the right leg, right 
leg numbness, and a lack of bowel and bladder control.  These 
symptoms persisted, eventually necessitating visits to a 
chiropractor and a neurosurgeon.  A January 1986 
neuromuscular electrodiagnostic report indicates that he was 
found to probably have right-sided L5 radiculopathy.  In 
February 1986, the veteran was hospitalized for an L4-5 
diskectomy.  Following this procedure, the veteran's right 
leg pain and bowel problems somewhat improved.

The evidence conflicts regarding the veteran's back status 
following the 1986 procedure.  According to letters from Dr. 
Murray, dated in 1992, after the veteran had the diskectomy 
in 1986, he did very well.  He returned to truck driving and 
was asymptomatic until 1991, when he slipped on ice and 
wrenched his back.  According to VA examination reports dated 
in March 1996 and August 2000, however, the veteran never 
returned to work after the 1986 diskectomy.  Rather, he filed 
for, and was awarded, Workers' Compensation benefits for four 
years and disability benefits from the Social Security 
Administration.

On VA examination in March 1989, the veteran was shown to 
have some back symptoms.  X-rays revealed some scoliosis and 
slight narrowing at the L5-S1 interspace, and the VA examiner 
diagnosed a history of a herniated disc, probably at L4-L5, 
with residual right foot and ankle weakness, various sensory 
changes and continuing pain.  According to Dr. Murray, 
electromyography, magnetic resonance imaging performed from 
1987 to 1991, and X-rays and a CT scan performed in 1991 did 
not support any neurogenic abnormality and failed to 
establish that the veteran had significant interspinal 
pathology causing his symptoms.

As previously noted, the veteran allegedly slipped on ice and 
reinjured his back in January 1991.  This injury necessitated 
hospitalization.  In January 1992, August 1992 and November 
1992, the veteran saw Dr. Murray for intermittent back and 
lower extremity symptoms.  During the January 1992 visit, Dr. 
Murray diagnosed low back pain with functional overlay.

In March 1996 and August 2000, the veteran underwent VA spine 
examinations, during which the existence of a back disability 
was confirmed.  In March 1999 and May 1999, the veteran had 
his back evaluated by a private physician, Frank A. Graf, 
M.D., who also confirmed the existence of a back disability.

As previously noted, the veteran had his back evaluated by 
multiple VA and private physicians prior to 1996, but none of 
these physicians discussed the etiology of the veteran's back 
disability.  In March 1996, during a VA spine examination, a 
VA examiner endeavored to discuss the etiology of the 
veteran's back disability, but his opinion was unclear.  The 
examiner noted that the veteran had an episode of lumbosacral 
strain in 1971, not a herniated nucleus pulposus.  He 
concluded that it would be helpful for the Board to review 
the veteran's service medical records, which were not 
available for review in conjunction with the March 1996 VA 
spine examination.

In March 1999 and May 1999, the veteran's representative 
arranged for the veteran to see Dr. Graf for an independent 
medical opinion.  During these visits, the veteran provided 
Dr. Graf with an extensive medical history, which included 
the veteran's 1971 in-service back injury, osteopathic 
treatment from 1973 to 1985 by Dr. Smith, the 1985 work 
injury, and the 1986 back surgery.  The veteran explained to 
Dr. Graf that, prior to the 1986 surgery, he had a loss of 
bladder control with dribbling, bowel incontinence, a loss of 
motor control of the right ankle and a foot drop.  He also 
explained that, subsequent to the surgery, his bowel problems 
were relieved, but all of his other symptoms persisted.  
During the first visit in March 1999, based on the veteran's 
history and findings of a physical examination, X-rays and 
magnetic resonance imaging, Dr. Graf diagnosed "L4-5 level 
intervertebral disc injury, service connected, 1971, with 
subsequent development of intervertebral disc herniation, 
bilateral lower extremity radiculopathy, right greater than 
left; bladder and bowel dysfunction; sexual dysfunction."  
During the second visit in May 1999, and again, based on the 
veteran's history and findings of a physical examination, X- 
rays and magnetic resonance imaging (MRI), Dr. Graf concluded 
that the veteran's "current condition was present by reason 
of service connected injury to his thoracolumbar spine 
occurring in 1971 while on active duty as an E-3 ambulance 
driver."  In August 2001, Dr. Graf indicated that he had 
again reviewed his May 1999 findings in addition to the 
veteran's cumulative medical records, to include his service 
and post-service medical records.  Following his review, Dr. 
Graf noted that while there was documentation of subsequent 
exacerbations of the veteran's spinal condition through 
events in his life and after discharge from service, it was 
his [Dr. Graf's] opinion that the veteran's injury in service 
was the initiating trauma which weakened the annular fibers 
of collagen and elastin at the intervertebral discs, 
resulting in a progressive failure of the intervertebral 
discs in response to work and life stresses, leading finally 
to laminotomy discectomy in 1986, and further gradually over 
the years leading to the veteran's present condition.  
According to Dr. Graf, the veteran's initial injury, 'like 
the propagating crack from a stone striking the windshield,' 
was responsible for the veteran's present condition.  Dr. 
Graf further noted that while the veteran's present 
orthopedic condition had evolved into a condition admittedly 
much different than his initial [in-service] injury, the 
causal connection over a time period of 30 years was 
nevertheless evident and understandable as a reasonable 
sequel to the veteran's 1971 [in-service] injury.

In contrast to Dr. Graf's medical opinion, the August 2000 VA 
examiner opined that the veteran's current low back trouble 
and subsequent surgery were not related to his single episode 
of low back strain while in service.  According to the 
examiner, the veteran's prior disc herniation at L4-5 level 
with subsequent diskectomy in 1986, resulted in multiple 
symptoms which were difficult to explain by physical 
examination and recent MRI scanning.  Like Dr. Graf's above-
referenced opinion, the VA examiner's conclusion was based on 
physical examination of the veteran, the veteran's reported 
history, and a review of his cumulative service and post-
service medical records.  The VA examiner also indicated that 
his opinion was further based on the following findings:  (1) 
The veteran had one episode of low back strain while in the 
service in 1971, and this episode did not involve leg, bowel 
or bladder symptoms; (2) He did not have disk disease in 
service; (3) X-rays conducted in 1978 did not show 
intervertebral disk space narrowing; (4) The most striking 
back complaints arose in 1985, when the veteran reported 
severe low back pain with burning into the right leg, partial 
bowel and bladder incontinence, and right leg numbness; (5) 
The symptoms reported in 1985 led to the veteran's low back 
surgery; (6) The symptoms reported in 1985 were not present 
in 1971; (7) There was a 14-year hiatus between the symptoms 
reported in 1971 and the symptoms reported in 1985; and (8) 
The veteran had several work- related strains to the low back 
in the mid- to late 1970s.

In light of the above medical opinions, which are both 
favorable and unfavorable regarding the issue of whether the 
veteran's current back disability is due to the 1971 in-
service injury he incurred in service, the Board determines 
that 38 C.F.R. § 3.102 is for application in this instant 
case.  Under 38 C.F.R. § 3.102, when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
veteran.  A reasonable doubt is one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
in resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran's current back disability is 
in fact due to an injury which was incurred in service.  
Accordingly, entitlement to service connection for back 
disability is warranted.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a back 
disability is granted.

Entitlement to service connection for a back disability is 
granted.

REMAND

In a May 1989 rating decision the RO denied the veteran's 
claim seeking entitlement to service connection for residuals 
of a gunshot wound of the left hip.  The veteran submitted a 
timely notice of disagreement with this determination, but 
has not yet been provided a statement of the case in response 
to this notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the RO to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this issue is REMANDED for the following:

The RO should issue a statement of the 
case on the issue of entitlement to 
service connection for residuals of a 
gunshot wound of the left hip and inform 
the veteran of the requirements to 
perfect an appeal with respect to this 
issue.

If the veteran perfects an appeal with respect to this 
matter, the case should be returned to the Board for further 
appellate action, in accordance with proper appellate 
procedures.  No action is required of the veteran until he is 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

